DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14-15 and 17-22 are allowed.  The claims are drawn to a cyclic olefin resin composition film comprising: a cyclic olefin resin; a styrene elastomer contained in an amount in a range of 5 vol % to 30 vol % in the cyclic olefin resin composition film; and fine particles of at least one kind of inorganic oxide selected from the group consisting of AI2O3, SiO2, ZrO2 and TiO2, the fine particles having an average particle diameter of 40 nm or smaller and being contained in an amount in a range of 1.0 vol % to 20 vol % in the cyclic olefin resin composition film, wherein the cyclic olefin resin composition film has a linear expansion coefficient in a range of 40 ppm/°C to 60 ppm/°C, and the styrene elastomer is dispersed in the cyclic olefin resin so as to exhibit shape anisotropy in a machine direction of the cyclic olefin resin composition film.
The claims are allowable over the closest prior art as noted below:
Kunimoto (WO 2014/034200, please refer to US 2015/0259485 for English language equivalent) teaches a cyclic olefin resin composition film (Abstract) comprising a cyclic olefin resin and a styrene elastomer (Abstract). Kunimoto teaches that the amount of the styrene elastomer ranges from 1 to 20% by mass ([0061]). As evidenced by Yamamoto, densities of styrene-based elastomers are about 0.9 g/cm3 ([0044]) and as evidenced by the Technical data sheet of TOPAS 6017S-04, cyclic olefin has a density of 1020 kg/m3 (1.02 g/cm3).  Given these densities, the amount of the styrene elastomer would overlap the claimed range of 5 to 30 % by volume. While Kunimoto teaches that additives ([0062]), it fails to teach a) the addition of inorganic oxide fine particles selected from the group consisting of Al2O3, SiO2, ZrO2 and TiO2 and having an average particle diameter of 40 nm or smaller in the amount of 1.0 vol 
Garito et al (US 2003/0174994) teaches a polymer composite material in which the polymeric matrix can be a cyclic olefin ([0070]).  The polymer composite incorporates from 10 to 95% by volume of the nanoparticles ([0106]) which a particle diameter of less than 20 nm ([0074]).  Garito teaches that the nanoparticles can be transition metal oxides ([0091]) which include titanium oxide and zirconium oxide.  Garito also indicates that the nanoparticles can be oxides ([0089]) and can be made from Group IIIA and Group IVA elements ([0085]) which would include aluminum oxide and silicon oxides.  However, it fails to teach the presence of the styrene elastomer and the recited shape anisotropy.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764